Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Pursuant to a preliminary amendment, claims 1-5, 8, 9, 12, 13, 16, 18, 21, 31, 32, 36-38, 40, 43 and 44 are currently pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-5, 8, 12, 16, 18 and 21, drawn to a method of characterizing an interaction site on a target protein, classified in G16B15/00. 
II.	Claim(s) 9, drawn to a method of characterizing an interaction site on a target protein, classified in C12N15/10.
III.	Claim(s) 13, drawn to a method of characterizing an interaction site on a target protein, classified in G16B20/00.
IV.	Claim(s) 31, drawn to a method of characterizing an interaction site on a target protein, classified in G16B35/00.
V.	Claim(s) 32, drawn to a method of identifying a ligand which binds to a target protein, classified in G16C20/60.

VI.	Claim(s) 36, drawn to a method of identifying a ligand which binds to a target protein, classified in G01N33/68.

VII.	Claim(s) 37, drawn to a method of identifying a ligand which binds to a target protein, classified in G01N33/6812.

.	Claim(s) 38, drawn to a method of identifying a compound which is a candidate modulator of the phenotype of a mammalian cell, classified in G01N33/6845.

IX.	Claim(s) 40, drawn to a method of characterizing an interaction site on a target protein, classified in G01B20/00.

X.	Claim(s) 43, drawn to a method of identifying a Phylomer, classified in G01N33/50.

XI.	Claim(s) 44, drawn to a peptide or protein comprising the amino acid sequence of a peptide, classified in C07K14/195.

The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method of characterizing an interaction site on a target protein, comprising; (a) exposing a population of mammalian cells to a library of Phylomer; (b) identifying a cell; (c) identifying a Phylomer that alters the phenotype of the cell; (d) providing the identified Phylomer; (e) identifying a cellular protein that binds the provided Phylomer; (f) providing a target protein; (g) providing a population of Phylomers; (h) empirically determining the binding configuration; and (i) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer; while the invention of Group II is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) isolating the cell which displays the alteration. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
of Group I and Group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method of characterizing an interaction site on a target protein, comprising; (a) exposing a population of mammalian cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer that alters the phenotype of the cell; (d) providing the identified Phylomer; (e) identifying a cellular protein that binds the provided Phylomer; (f) providing a target protein; (g) providing a population of Phylomers; (h) empirically determining the binding configuration; and (i) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer; while the invention of Group III is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) prior to identification of said cellular protein, isolating a cellular protein which binds to the provided Phylomer. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group I and Group IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method of characterizing an interaction site on a target protein, comprising; (a) exposing a population of mammalian cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer that alters the phenotype of the cell; (d) providing the identified Phylomer; (e) identifying a cellular protein that binds the provided Phylomer; (f) providing a target protein; (g) providing a population of Phylomers; (h) empirically determining the binding configuration; and (i) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer; while the invention of Group IV is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further characterized by (j) characterizing the three dimensional structure of said interaction site. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group I and Group V are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group I is directed to a method of characterizing an interaction site on a target protein, comprising; (a) exposing a population of mammalian cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer that alters the phenotype of the cell; (d) providing the identified Phylomer; (e) identifying a cellular protein that binds the provided Phylomer; (f) providing a target protein; (g) providing a population of Phylomers; (h) empirically determining the binding configuration; and (i) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer; while the invention of Group V is directed to a method of identifying a ligand which binds to a target protein, comprising; (a) identifying, using in silico methods, the structure of a ligand which is dockable to a 3D structure of an interaction site of the target protein.
Inventions of Group I and Group VI are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group I is directed to a method of characterizing an interaction site on a target protein, comprising; (a) exposing a population of mammalian cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer that alters the phenotype of the cell; (d) providing the identified Phylomer; (e) identifying a cellular protein that binds the provided Phylomer; (f) providing a target protein; (g) providing a population of Phylomers; (h) empirically determining the binding configuration; and (i) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer; while the invention of Group VI is directed to a method of identifying a target protein which modulates the phenotype of a mammalian cell, comprising; (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell in the population which displays an alteration in phenotype; (c) identifying a Phylomer that alters the phenotype; (d) providing the identified Phylomer; and (f) identifying a cellular protein that binds to the Phylomer.
Inventions of Group I and Group VII are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group I is directed to a method of characterizing an interaction site on a target protein, comprising; (a) exposing a population of mammalian cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer that alters the phenotype of the cell; (d) providing the identified Phylomer; (e) identifying a cellular protein that binds the provided Phylomer; (f) providing a target protein; (g) providing a population of Phylomers; (h) empirically determining the binding configuration; and (i) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer; while the invention of Group VII is directed to a method of Group VI, further comprising: (g) providing the target protein and the provided Phylomer; and (h) determining the effect of a test compound on the binding.
Inventions of Group I and Group VIII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method of characterizing an interaction site on a target protein, comprising; (a) exposing a population of mammalian cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer that alters the phenotype of the cell; (d) providing the identified Phylomer; (e) identifying a cellular protein that binds the provided Phylomer; (f) providing a target protein; (g) providing a population of Phylomers; (h) empirically determining the binding configuration; and (i) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer; while the invention of Group VIII is directed to a method of identifying a compound which is a candidate modulator of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer; (d) providing an identified Phylomer; (e) identifying a cellular protein that binds; (f) providing the target protein; and (g) determining the effect of each test compound on the binding of the Phylomer to the target. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group I and Group IX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method of characterizing an interaction site on a target protein, comprising; (a) exposing a population of mammalian cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer that alters the phenotype of the cell; (d) providing the identified Phylomer; (e) identifying a cellular protein that binds the provided Phylomer; (f) providing a target protein; (g) providing a population of Phylomers; (h) empirically determining the binding configuration; and (i) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer; while the invention of Group IX is directed to a method of characterizing an interaction site in a target protein, comprising: (a) providing a target protein; (b) providing a population of Phylomers; (c) empirically determining the binding configuration; and (d) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group I and Group X are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group I is directed to a method of characterizing an interaction site on a target protein, comprising; (a) exposing a population of mammalian cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer that alters the phenotype of the cell; (d) providing the identified Phylomer; (e) identifying a cellular protein that binds the provided Phylomer; (f) providing a target protein; (g) providing a population of Phylomers; (h) empirically determining the binding configuration; and (i) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer; while the invention of Group X is directed to a method of identifying a Phylomer that modulates the phenotype of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; and (c) identifying a Phylomer.
Inventions of Group I and Group XI are directed to unrelated processes and product. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group I is directed to a method of characterizing an interaction site on a target protein, comprising; (a) exposing a population of mammalian cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer that alters the phenotype of the cell; (d) providing the identified Phylomer; (e) identifying a cellular protein that binds the provided Phylomer; (f) providing a target protein; (g) providing a population of Phylomers; (h) empirically determining the binding configuration; and (i) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer; while the invention of Group XI is directed to a peptide or protein, comprising: (a) an amino acid sequence of a peptide selected from 4G9, 6F6, 6G8, 10B11, 25C3, 44B2 and 48E6.
Inventions of Group II and Group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group II is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) isolating the cell which displays the alteration; while the invention of Group III is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) prior to identification of said cellular protein, isolating a cellular protein which binds to the provided Phylomer. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group II and Group IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group II is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) isolating the cell which displays the alteration; while the invention of Group IV is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further characterized by (j) characterizing the three dimensional structure of said interaction site. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group II and Group V are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group II is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) isolating the cell which displays the alteration; while the invention of Group V is directed to a method of identifying a ligand which binds to a target protein, comprising; (a) identifying, using in silico methods, the structure of a ligand which is dockable to a 3D structure of an interaction site of the target protein.
Inventions of Group II and Group VI are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) isolating the cell which displays the alteration; while the invention of Group VI is directed to a method of identifying a target protein which modulates the phenotype of a mammalian cell, comprising; (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell in the population which displays an alteration in phenotype; (c) identifying a Phylomer that alters the phenotype; (d) providing the identified Phylomer; and (f) identifying a cellular protein that binds to the Phylomer.
Inventions of Group II and Group VII are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group II is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) isolating the cell which displays the alteration; while the invention of Group VII is directed to a method of Group VI, further comprising: (g) providing the target protein and the provided Phylomer; and (h) determining the effect of a test compound on the binding.
Inventions of Group II and Group VIII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group II is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) isolating the cell which displays the alteration; while the invention of Group VIII is directed to a method of identifying a compound which is a candidate modulator of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer; (d) providing an identified Phylomer; (e) identifying a cellular protein that binds; (f) providing the target protein; and (g) determining the effect of each test compound on the binding of the Phylomer to the target. Furthermore, the inventions 
Inventions of Group II and Group IX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group II is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) isolating the cell which displays the alteration; while the invention of Group IX is directed to a method of characterizing an interaction site in a target protein, comprising: (a) providing a target protein; (b) providing a population of Phylomers; (c) empirically determining the binding configuration; and (d) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group II and Group X are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group II is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) isolating the cell which displays the alteration; while the invention of Group X is directed to a method of identifying a Phylomer that modulates the phenotype of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; and (c) identifying a Phylomer.
Inventions of Group II and Group XI are directed to unrelated processes and product. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) isolating the cell which displays the alteration; while the invention of Group XI is directed to a peptide or protein, comprising: (a) an amino acid sequence of a peptide selected from 4G9, 6F6, 6G8, 10B11, 25C3, 44B2 and 48E6.
Inventions of Group III and Group IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group III is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) prior to identification of said cellular protein, isolating a cellular protein which binds to the provided Phylomer; while the invention of Group IV is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further characterized by (j) characterizing the three dimensional structure of said interaction site. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group III and Group V are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group III is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) prior to identification of said cellular protein, isolating a cellular protein which binds to the provided Phylomer; while the invention of Group V is directed to a method of identifying a ligand which binds to a target protein, comprising; (a) identifying, using in silico methods, the structure of a ligand which is dockable to a 3D structure of an interaction site of the target protein.
directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) prior to identification of said cellular protein, isolating a cellular protein which binds to the provided Phylomer; while the invention of Group VI is directed to a method of identifying a target protein which modulates the phenotype of a mammalian cell, comprising; (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell in the population which displays an alteration in phenotype; (c) identifying a Phylomer that alters the phenotype; (d) providing the identified Phylomer; and (f) identifying a cellular protein that binds to the Phylomer.
Inventions of Group III and Group VII are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group III is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) prior to identification of said cellular protein, isolating a cellular protein which binds to the provided Phylomer; while the invention of Group VII is directed to a method of Group VI, further comprising: (g) providing the target protein and the provided Phylomer; and (h) determining the effect of a test compound on the binding.
Inventions of Group III and Group VIII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group III is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) prior to identification of said cellular protein, isolating a cellular protein which binds to the provided Phylomer; while the invention of Group VIII is directed to a method of identifying a compound which is a candidate modulator of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer; (d) providing an identified Phylomer; (e) identifying a cellular protein that binds; (f) providing the target protein; and (g) determining the effect of each test compound on the binding of the Phylomer to the target. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group III and Group IX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group III is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) prior to identification of said cellular protein, isolating a cellular protein which binds to the provided Phylomer; while the invention of Group IX is directed to a method of characterizing an interaction site in a target protein, comprising: (a) providing a target protein; (b) providing a population of Phylomers; (c) empirically determining the binding configuration; and (d) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group III and Group X are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group III is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) prior to identification of said cellular protein, isolating a cellular protein which binds to the provided Phylomer; directed to a method of identifying a Phylomer that modulates the phenotype of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; and (c) identifying a Phylomer.
Inventions of Group III and Group XI are directed to unrelated processes and product. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group III is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further comprising: (j) prior to identification of said cellular protein, isolating a cellular protein which binds to the provided Phylomer; while the invention of Group XI is directed to a peptide or protein, comprising: (a) an amino acid sequence of a peptide selected from 4G9, 6F6, 6G8, 10B11, 25C3, 44B2 and 48E6.
Inventions of Group IV and Group V are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group IV is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further characterized by (j) characterizing the three dimensional structure of said interaction site; while the invention of Group V is directed to a method of identifying a ligand which binds to a target protein, comprising; (a) identifying, using in silico methods, the structure of a ligand which is dockable to a 3D structure of an interaction site of the target protein.
Inventions of Group IV and Group VI are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group IV is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further characterized by (j) characterizing the three dimensional structure of said interaction site; while the invention of Group VI is directed to a method of identifying a target protein which modulates the phenotype of a mammalian cell, comprising; (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell in the population which displays an alteration in phenotype; (c) identifying a Phylomer that alters the phenotype; (d) providing the identified Phylomer; and (f) identifying a cellular protein that binds to the Phylomer.
Inventions of Group IV and Group VII are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group IV is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further characterized by (j) characterizing the three dimensional structure of said interaction site; while the invention of Group VII is directed to a method of Group VI, further comprising: (g) providing the target protein and the provided Phylomer; and (h) determining the effect of a test compound on the binding.
Inventions of Group IV and Group VIII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group IV is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further characterized by (j) characterizing the three dimensional structure of said interaction site; while the invention of Group VIII is directed to a method of identifying a compound which is a candidate modulator of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer; (d) providing an identified Phylomer; (e) identifying a cellular protein that binds; (f) providing the target protein; and (g) determining the effect of each test compound on the binding of the Phylomer to the target. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
of Group IV and Group IX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group IV is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further characterized by (j) characterizing the three dimensional structure of said interaction site; while the invention of Group IX is directed to a method of characterizing an interaction site in a target protein, comprising: (a) providing a target protein; (b) providing a population of Phylomers; (c) empirically determining the binding configuration; and (d) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group IV and Group X are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group IV is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further characterized by (j) characterizing the three dimensional structure of said interaction site; while the invention of Group X is directed to a method of identifying a Phylomer that modulates the phenotype of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; and (c) identifying a Phylomer.
Inventions of Group IV and Group XI are directed to unrelated processes and product. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group IV is directed to a method of characterizing an interaction site on a target protein comprising the steps of claim 1, further characterized by (j) characterizing the three dimensional structure of said interaction site; while the invention of Group XI is directed to a peptide or protein, comprising: (a) an amino acid sequence of a peptide selected from 4G9, 6F6, 6G8, 10B11, 25C3, 44B2 and 48E6.
Inventions of Group V and Group VI are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group V is directed to a method of identifying a ligand which binds to a target protein, comprising; (a) identifying, using in silico methods, the structure of a ligand which is dockable to a 3D structure of an interaction site of the target protein; while the invention of Group VI is directed to a method of identifying a target protein which modulates the phenotype of a mammalian cell, comprising; (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell in the population which displays an alteration in phenotype; (c) identifying a Phylomer that alters the phenotype; (d) providing the identified Phylomer; and (f) identifying a cellular protein that binds to the Phylomer.
Inventions of Group V and Group VII are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group V is directed to a method of identifying a ligand which binds to a target protein, comprising; (a) identifying, using in silico methods, the structure of a ligand which is dockable to a 3D structure of an interaction site of the target protein; while the invention of Group VII is directed to a method of Group VI, further comprising: (g) providing the target protein and the provided Phylomer; and (h) determining the effect of a test compound on the binding.
Inventions of Group V and Group VIII are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the directed to a method of identifying a ligand which binds to a target protein, comprising; (a) identifying, using in silico methods, the structure of a ligand which is dockable to a 3D structure of an interaction site of the target protein; while the invention of Group VIII is directed to a method of identifying a compound which is a candidate modulator of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer; (d) providing an identified Phylomer; (e) identifying a cellular protein that binds; (f) providing the target protein; and (g) determining the effect of each test compound on the binding of the Phylomer to the target.
Inventions of Group V and Group IX are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group V is directed to a method of identifying a ligand which binds to a target protein, comprising; (a) identifying, using in silico methods, the structure of a ligand which is dockable to a 3D structure of an interaction site of the target protein; while the invention of Group IX is directed to a method of characterizing an interaction site in a target protein, comprising: (a) providing a target protein; (b) providing a population of Phylomers; (c) empirically determining the binding configuration; and (d) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer.
Inventions of Group V and Group X are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group V is directed to a method of identifying a ligand which binds to a target protein, comprising; (a) identifying, using in silico methods, the structure of a ligand which is dockable to a 3D structure of an interaction site of the target protein; while the invention of Group X is directed to a method of identifying a Phylomer that modulates the phenotype of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; and (c) identifying a Phylomer.
Inventions of Group V and Group XI are directed to unrelated process and product. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group V is directed to a method of identifying a ligand which binds to a target protein, comprising; (a) identifying, using in silico methods, the structure of a ligand which is dockable to a 3D structure of an interaction site of the target protein; while the invention of Group XI is directed to a peptide or protein, comprising: (a) an amino acid sequence of a peptide selected from 4G9, 6F6, 6G8, 10B11, 25C3, 44B2 and 48E6.
Inventions of Group VI and Group VII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group VI is directed to a method of identifying a target protein which modulates the phenotype of a mammalian cell, comprising; (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell in the population which displays an alteration in phenotype; (c) identifying a Phylomer that alters the phenotype; (d) providing the identified Phylomer; and (f) identifying a cellular protein that binds to the Phylomer; while the invention of Group VII is directed to a method of Group VI, further comprising: (g) providing the target protein and the provided Phylomer; and (h) determining the effect of a test compound on the binding. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group VI and Group VIII are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the directed to a method of identifying a target protein which modulates the phenotype of a mammalian cell, comprising; (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell in the population which displays an alteration in phenotype; (c) identifying a Phylomer that alters the phenotype; (d) providing the identified Phylomer; and (f) identifying a cellular protein that binds to the Phylomer; while the invention of Group VIII is directed to a method of identifying a compound which is a candidate modulator of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer; (d) providing an identified Phylomer; (e) identifying a cellular protein that binds; (f) providing the target protein; and (g) determining the effect of each test compound on the binding of the Phylomer to the target.
Inventions of Group VI and Group IX are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group VI is directed to a method of identifying a target protein which modulates the phenotype of a mammalian cell, comprising; (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell in the population which displays an alteration in phenotype; (c) identifying a Phylomer that alters the phenotype; (d) providing the identified Phylomer; and (f) identifying a cellular protein that binds to the Phylomer; while the invention of Group IX is directed to a method of characterizing an interaction site in a target protein, comprising: (a) providing a target protein; (b) providing a population of Phylomers; (c) empirically determining the binding configuration; and (d) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer.
Inventions of Group VI and Group X are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group VI is directed to a method of identifying a target protein which modulates the phenotype of a mammalian cell, comprising; (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell in the population which displays an alteration in phenotype; (c) identifying a Phylomer that alters the phenotype; (d) providing the identified Phylomer; and (f) identifying a cellular protein that binds to the Phylomer; while the invention of Group X is directed to a method of identifying a Phylomer that modulates the phenotype of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; and (c) identifying a Phylomer.
Inventions of Group VI and Group XI are directed to unrelated process and product. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group VI is directed to a method of identifying a target protein which modulates the phenotype of a mammalian cell, comprising; (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell in the population which displays an alteration in phenotype; (c) identifying a Phylomer that alters the phenotype; (d) providing the identified Phylomer; and (f) identifying a cellular protein that binds to the Phylomer; while the invention of Group XI is directed to a peptide or protein, comprising: (a) an amino acid sequence of a peptide selected from 4G9, 6F6, 6G8, 10B11, 25C3, 44B2 and 48E6.
Inventions of Group VII and Group VIII are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group VII is directed to a method of Group VI, further comprising: (g) providing the target protein and the provided Phylomer; and (h) determining the effect of a test compound on the binding; while the invention of Group VIII is directed to a method of identifying a compound which is a candidate modulator of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer; (d) providing an identified Phylomer; (e) identifying a cellular protein that binds; (f) providing the target protein; and (g) determining the effect of each test compound on the binding of the Phylomer to the target.
Inventions of Group VII and Group IX are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group VII is directed to a method of Group VI, further comprising: (g) providing the target protein and the provided Phylomer; and (h) determining the effect of a test compound on the binding; while the invention of Group IX is directed to a method of characterizing an interaction site in a target protein, comprising: (a) providing a target protein; (b) providing a population of Phylomers; (c) empirically determining the binding configuration; and (d) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer.
Inventions of Group VII and Group X are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group VII is directed to a method of Group VI, further comprising: (g) providing the target protein and the provided Phylomer; and (h) determining the effect of a test compound on the binding; while the invention of Group X is directed to a method of identifying a Phylomer that modulates the phenotype of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; and (c) identifying a Phylomer.
Inventions of Group VII and Group XI are directed to unrelated process and product. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group VII is directed to a method of Group VI, further comprising: (g) providing the target protein and the provided Phylomer; and (h) determining the effect of a test compound on the binding; while the invention of Group XI is directed to a peptide or protein, comprising: (a) an amino acid sequence of a peptide selected from 4G9, 6F6, 6G8, 10B11, 25C3, 44B2 and 48E6.
Inventions of Group VIII and Group IX are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group VIII is directed to a method of identifying a compound which is a candidate modulator of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer; (d) providing an identified Phylomer; (e) identifying a cellular protein that binds; (f) providing the target protein; and (g) determining the effect of each test compound on the binding of the Phylomer to the target; while the invention of Group IX is directed to a method of characterizing an interaction site in a target protein, comprising: (a) providing a target protein; (b) providing a population of Phylomers; (c) empirically determining the binding configuration; and (d) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer.
Inventions of Group VIII and Group X are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group VIII is directed to a method of identifying a compound which is a candidate modulator of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer; (d) providing an identified Phylomer; (e) identifying a cellular protein that binds; (f) providing the target protein; and (g) determining the effect of each test compound on the binding of the Phylomer to the target; while the invention of Group X is directed to a method of identifying a Phylomer that modulates the phenotype of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; and (c) identifying a Phylomer.
directed to a method of identifying a compound which is a candidate modulator of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; (c) identifying a Phylomer; (d) providing an identified Phylomer; (e) identifying a cellular protein that binds; (f) providing the target protein; and (g) determining the effect of each test compound on the binding of the Phylomer to the target; while the invention of Group XI is directed to a peptide or protein, comprising: (a) an amino acid sequence of a peptide selected from 4G9, 6F6, 6G8, 10B11, 25C3, 44B2 and 48E6.
Inventions of Group IX and Group X are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group IX is directed to a method of characterizing an interaction site in a target protein, comprising: (a) providing a target protein; (b) providing a population of Phylomers; (c) empirically determining the binding configuration; and (d) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer; while the invention of Group X is directed to a method of identifying a Phylomer that modulates the phenotype of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; and (c) identifying a Phylomer.
Inventions of Group IX and Group XI are directed to unrelated process and product. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group IX is directed to a method of characterizing an interaction site in a target protein, comprising: (a) providing a target protein; (b) providing a population of Phylomers; (c) empirically determining the binding configuration; and (d) identifying locations of binding energy and/or orientation of at least one side chain of the Phylomer; and (g) determining the effect of each test compound on the binding of the Phylomer to the target; while the invention of Group XI is directed to a peptide or protein, comprising: (a) an amino acid sequence of a peptide selected from 4G9, 6F6, 6G8, 10B11, 25C3, 44B2 and 48E6.
Inventions of Group X and Group XI are directed to unrelated process and product. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group X is directed to a method of identifying a Phylomer that modulates the phenotype of the phenotype of a mammalian cell, comprising: (a) exposing a population of cells to a library of Phylomers; (b) identifying a cell; and (c) identifying a Phylomer; while the invention of Group XI is directed to a peptide or protein, comprising: (a) an amino acid sequence of a peptide selected from 4G9, 6F6, 6G8, 10B11, 25C3, 44B2 and 48E6.

Restriction for examination purposes as indicated is proper because all of these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species: If the Applicant elects the invention of Group I-XI, the Applicant is required to further elect an ultimate species for each of the following:

I.	A single specific species of phenotype of a mammalian cell such as, for example, one associated with a cell signaling pathway AND/OR one selected from the list consisting of: viability, senescence, differentiation, migration, invasion, chemotaxis...and reporter-gene 

II.	A single specific species election of what the library of Phylomer comprises, for example, wherein the library of Phylomers comprises a plurality of separate and addressable Phylomers (instant claim 3) OR wherein the library of Phylomers comprises a pooled plurality of Phylomers (instant claim 5) OR wherein the library of Phylomers comprises 3 x 104 or more different amino acids sequences (instant claim 8), such as recited in claims 3, 5 and 8 (please elect one of instant claims 3, 5 or 8).

	A.	If Applicant elects claim 3, Applicant must further elect a single library of Phylomers such as, for example, (a) said library of Phylomers comprises a plurality of separate and addressable Phylomers OR (b) said library of Phylomers is expressed from a plurality of separate and addressable nucleic acids (instant claim 3) (please elect one of instant claims 3a or 3b).

	B.	If Applicant elects claim 5, Applicant must further elect a single library of Phylomers such as, for example, (a) said library of Phylomers comprises a pooled plurality of Phylomers OR (b) said library of Phylomers is expressed from a pooled plurality of nucleic acids that encode Phylomers (instant claim 5) (please elect one of instant claims 5a or 5b).

	C.	If Applicant elects claim 8, Applicant must further elect a single library of Phylomers such as, for example, (i) said library of Phylomers comprises 3X104 or more different nucleic acid sequences OR (ii) said library of Phylomers is expressed from a plurality of 3X 104 or more different nucleic acids AND/OR (a) said library of Phylomers comprises 3X104 or more different Phylomers OR (b) said library of Phylomers is expressed from a plurality of  3X104 or more different Phylomers (instant claim 8) (please elect one of 8(i) or 8(ii) AND/OR 8(a) or 8(b)).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 9, 13, 31, 32, 36-38, 40, 43 and 44 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, the claims are directed to a method of characterizing an interaction site on a target protein as recited in claim 1, wherein the library of Phylomers comprises a plurality of separate and addressable Phylomers (instant claim 3); or wherein the library of Phylomers comprises a pooled plurality of Phylomers (instant claim 5); or wherein the library of Phylomers comprises 3 x 104 or more different amino acids sequences (instant claim 8), such that the different species of Phylomers results in different amounts and/or sets of potential binding agents; in exposing the different cells to different Phylomers; in the binding (or not binding) of the different Phylomers to different target proteins; in identifying different cellular proteins; and/or in different binding configurations having different binding energies and/or orientations.
Thus, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Amy M Bunker/
Primary Examiner, Art Unit 1639